Banke, Presiding Judge,
concurring specially.
I concur reluctantly in what strikes me an extremely harsh result, given that the claimant has undisputedly been disabled by exposure to asbestos during his 35 years of employment in the asbestos trade. The 30-day notice requirement set forth in OCGA § 34-9-80 is specifically made applicable by OCGA § 34-9-284 to claims for compensation for occupational disease. The last sentence of § 34-9-80 allows the board to waive the notice requirement provided “a reasonable excuse is made to the satisfaction of the board for not giving such notice and it is reasonably proved to the satisfaction of the board that the employer had not been prejudiced thereby.” However, no evidence was presented in this case to establish the existence of such an excuse after October 9, 1979, the date the claimant learned from his physician that he was suffering from asbestosis. Because notice of the disability was not given within 30 days of that date and because there is no evidence to support a finding that the employer otherwise had reason to know of the claimant’s respiratory problem, I consequently believe we have no choice but to affirm the superior court’s denial of compensation. Accord Free v. Associated Indem. Corp., 78 Ga. App. 839 (2) (52 SE2d 325) (1949); Patterson v. Employer’s Mut. Liab. Ins. Co., 99 Ga. App. 325, 327 (108 SE2d 146) (1959). See generally 3 Larson, Workmen’s Compensation Law, § 78.52 (1983).
I am authorized to state that Judge Pope joins in this special concurrence.